In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-257 CV

____________________


HERMAN ANDERSON, JR., Appellant


V.


LAWRENCE BAKER, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-181136




MEMORANDUM OPINION
 Herman Anderson, Jr. filed a notice of accelerated appeal of the trial court's order
granting a motion to dismiss filed by one of several defendants.  We questioned our
jurisdiction over the appeal and instructed the parties to file written responses.  The appellee,
Lawrence Baker, filed a response that informs the Court that three parties are named as
defendants in the appellant's trial pleadings and that the order signed by the trial court
disposes of only one of those parties.  Anderson did not file a response. 
	The order in this case granted a motion to dismiss an individual defendant pursuant
to the Tort Claims Act.  See Tex. Civ. Prac. & Rem. Code Ann. § 101.106(e) (Vernon
2006).  Claims against other parties remain unresolved in the trial court.  Thus, the trial
court's order is not appealable as a final judgment.  See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); Hicks v. Tarrant Cty. Sheriff's Dep't, No. 02-05-381 CV (Tex.
App.--Fort Worth Dec. 1, 2005, pet. denied) (mem. op.).  Although we gave notice that the
appeal was subject to dismissal, Anderson failed to file a response that showed grounds for
continuing the appeal.  See Tex. R. App. P. 42.3.  Anderson supplied no authority that
supports the exercise of appellate jurisdiction at this time.
	Accordingly, the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.

								______________________________
									DAVID GAULTNEY
										 Justice

Opinion Delivered September 11, 2008

Before McKeithen, C.J., Gaultney and Horton, JJ.